Case 17-40161   Doc 48   Filed 01/30/19 Entered 01/30/19 15:14:02   Desc Main
                           Document     Page 1 of 7
Case 17-40161   Doc 48   Filed 01/30/19 Entered 01/30/19 15:14:02   Desc Main
                           Document     Page 2 of 7
Case 17-40161   Doc 48   Filed 01/30/19 Entered 01/30/19 15:14:02   Desc Main
                           Document     Page 3 of 7
Case 17-40161   Doc 48   Filed 01/30/19 Entered 01/30/19 15:14:02   Desc Main
                           Document     Page 4 of 7
Case 17-40161   Doc 48   Filed 01/30/19 Entered 01/30/19 15:14:02   Desc Main
                           Document     Page 5 of 7
Case 17-40161   Doc 48   Filed 01/30/19 Entered 01/30/19 15:14:02   Desc Main
                           Document     Page 6 of 7
Case 17-40161   Doc 48   Filed 01/30/19 Entered 01/30/19 15:14:02   Desc Main
                           Document     Page 7 of 7
